                                       POST-CONFIRMATION DISBURSEMENT REPORT

Debtor:                                B. & J. Property Investments, Inc.                             Reporting Month:            May 2020
Case No.:                              19-60138-pcm11

                   Bank Name              US Bank      US Bank      US Bank      US Bank
               Account Number               -8627        -8635        -7685        -7693
                                        DIP Checking DIP Checking DIP Checking DIP Checking
                                         Operations   Corporate     Security    Store Acct
                                                                    Deposits                                                        Totals

Beginning G/L Balance                        88,873.23             72,530.75             18,582.51              4,557.77            184,544.26

Receipts                                     87,674.54                   -                       -                   -               87,674.54
Transfers In                                       -               36,000.00                     -              1,358.87             37,358.87
Other:                                             -                     -                       -                   -                     -
                                                                                                                                           -
                                                                                                                                           -
Total Receipts                               87,674.54             36,000.00                     -              1,358.87            125,033.41

Disbursements                                53,804.52             14,060.16                     -              1,056.43              68,921.11
Transfers Out                                37,358.87                   -                       -                                    37,358.87
Other:                                             -                     -                       -                     -                    -


Total Disbursements                          91,163.39             14,060.16                     -              1,056.43            106,279.98

Ending G/L Balance                           85,384.38             94,470.59             18,582.51              4,860.21            203,297.69

Total Cash Disbursements                     53,804.52             14,060.16                     -              1,056.43              68,921.11
less Transfers Out

Please provide Answers to the following questions:

1. Did the debtor sell any real property or other assets during this reporting period?                                                No

    If yes, were the gross proceeds of the sale included in one of the reported bank accounts?

2. Did another party, other than the debtor, make disbursements for, or for the benefit of, the
   debtor during this reporting period?                                                                                               No

    If yes, provide detail of the disbursements.

3. At the end of the reporting period, did the debtor have any delinquent statutory fees owing
   to the U.S. Trustee?                                                                                                               No

DEBTOR'S CERTIFICATION OF DISBURSEMENT INFORMATION

I certify under penalty of purjury that to the best of my knowledge the disbursement information provided for this reporting
period is complete, true, and accurate.

           Debtor's Signature          /s/ William Berman                                      Date        6/22/2020

The debtor, plan agent or administrator, must sign this disbursement report. Only an officer or director has authority to sign a report for a
corporate debtor and only a general partner has authority to sign a report for a partnership debtor.




                                      Case 19-60138-pcm11                      Doc 373           Filed 06/22/20
